Citation Nr: 0801143	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  05-31 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an effect date earlier than August 11, 2003, 
for the assignment of a 40 percent evaluation for a left knee 
disability with degenerative joint disease.


REPRESENTATION

Appellant represented by:	Massachusetts Veterans 
Services


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel







INTRODUCTION

The veteran served on active duty from January 1953 to 
January 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island that granted the veteran's claim of 
entitlement to an increased rating for a left knee disability 
with degenerate changes, from 20 to 40 percent disabling, 
effective August 11, 2003.  The veteran perfected a timely 
appeal of the effective date of the 40 percent rating.

In a December 2004 rating decision, the RO granted the 
veteran a disability rating of 30 percent effective August 
27, 2002, which was the date of his increased rating claim, 
and a rating of 40 percent effective August 11, 2003.  
However, the veteran continued his appeal.


FINDINGS OF FACT

1.  On August 27, 2002, the RO received from the veteran a 
new claim for an increased rating for his left knee 
disability.

2.  It is not factually ascertainable that an increase in 
severity of the veteran's service-connected left knee 
disability occurred prior to August 27, 2002.

3.  Considering all additional functional loss due to 
weakness and excess fatigability to the extent that those 
factors are not contemplated in the relevant rating criteria, 
the veteran's left knee approximates limitation of extension 
to 30 degrees.

4. The veteran's level of disability has been essentially the 
same from the date of his claim on August 27, 2002 to the 
present.


CONCLUSION OF LAW

The criteria for an effective date of August 27, 2002, for 
the assignment of a 40 percent evaluation for a left knee 
disability with degenerative joint disease have been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.400(o)(1), 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  The 
Board has considered this new legislation, but finds that, 
given the favorable action taken below, no discussion of the 
VCAA at this point is required.

The veteran argues that he is entitled to an effective date 
earlier than August 11, 2003 for the grant of a 40 percent 
evaluation for a left knee disability with degenerative joint 
disease.  Specifically, the veteran argues that he should be 
entitled to a 40 percent rating effective August 27, 2002, 
which is the date of his increased rating claim.

The general rule with respect to effective date of an award 
of increased compensation is that the effective date of award 
"shall not be earlier than the date of receipt of the 
application thereof."  38 U.S.C.A. § 5110(a).  This 
statutory provision is implemented by regulation that 
provides that the effective date for an award of increased 
compensation will be the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(o)(1).

An exception to that rule applies, however, under 
circumstances where the evidence demonstrates that a 
factually ascertainable increase in disability occurred 
within the one-year period preceding the date of receipt of a 
claim for increased compensation.  If an increase in 
disability occurred within one year prior to the claim, the 
increase is effective as of the date the increase was 
"factually ascertainable."  If the increase occurred more 
than one year prior to the claim, the increase is effective 
the date of claim.  If the increase occurred after the date 
of claim, the effective date is the date of increase.  38 
U.S.C.A. 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 
(1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).

The veteran's limitation of knee extension is rated under 
Diagnostic Code (DC) 5261.  Under DC 5261, the following 
evaluations are assignable for limitation of leg extension: 
zero percent for extension limited to 5 degrees, 10 percent 
for extension limited to 10 degrees, 20 percent for extension 
limited to 15 degrees, 30 percent for extension limited to 20 
degrees, 40 percent for extension limited to 30 degrees, and 
50 percent for extension limited to 45 degrees.  38 C.F.R. 
§ 4.71a, DC 5261.

In addition, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

In the instant case, the veteran filed a new claim for an 
increased rating for his left knee disability, which the RO 
received on August 27, 2002.  In support of this claims, the 
veteran was given a VA examination in October 2002.  On 
examination, the veteran complained of his left knee giving 
way, locking, weather aches, flare-ups with pain, and having 
trouble with standing and stairs.  It was noted that the 
veteran carried crutches with him because he was often unable 
to ambulate on his knee.  On examination of the knee, flexion 
was to 120 degrees and extension was to 15 degrees, it was 
stable to varus, valgus, and Lachman testing, and there was 
boggy degenerative change noted.  X-rays showed severe 
degenerative change.  The veteran was diagnosed as having 
severe degenerative change, left knee.  The examiner noted 
that, with 14 pounds on his feet with this knees bent 
sitting, the veteran could straighten out the left knee eight 
times, and could straighten the right knee 50 times and go on 
indefinitely.

The veteran was given another VA examination in March 2003.  
On examination, the following was noted: the veteran walked 
with a visible antalgic gait; his legs did have some mottling 
in the lower extremities consistent with cardiac illness; his 
knees were symmetrical without swelling, crepitus, click or 
effusion; there was positive lateral joint line tenderness on 
the left side; flexion was to 120 degrees; he was able to 
squat and duck walk; this knees were stable to varus and 
valgus stress, with negative McMurray's, Lachman, and drawer 
pull; musculoskeletal strength was decreased on the left 
side; two-pound weights were attached to his ankles and he 
was able to do 20 repetitions with visible discomfort and 
reports of difficulty after 12 on the left side.

The veteran submitted a private evaluation dated in April 
2003.  On examination, the following was noted: alignment 
neutral to slight valgus; trace effusion; atrophy 1/4 inch; 
extension 10 degrees; flexion 120 degrees; patellofemoral 
crepitus 2+ with click; Lachman test 0; Pivot shift test 0; 
valgus laxity 30 degrees flexion 0; varus laxity 30 degrees 
flexion 0; posterior drawer 0; no popliteal cyst; slightly 
medial and lateral joint line tenderness.  The examiner 
recormended a total joint arthroplasty. 

The veteran was afforded another VA examination in August 
2003.  On examination, the following was noted: no measurable 
swelling of the knee; some slight atrophy; left knee flexion 
to 87 degrees; extension to 168 degrees; drawer sign negative 
bilaterally; no ligamentous instability and Lachman sign 
essentially normal; no tenderness on manipulation of the 
patella and Grind test was negative; the left knee was weak 
against moderate resistance, with breakaway, when continued 
force was applied to the knee; and he could only squat half 
of a full squat and complained of pain at that point.  The 
veteran was diagnosed as having degenerative joint disease of 
the left knee, severe, with restriction of range of motion in 
extension and flexion, and weakness of the knee manifested by 
inability to squat and weakness against moderate resistance 
as evidenced by breakaway.  The examiner commented that the 
veteran had some limitation in his ability to walk and stand, 
that his household activities of daily living had been 
reduced and that he had a history of falling because of 
instability of the knee, which required occasional use of 
crutches.

After reviewing the record, the Board finds that an effective 
date of August 27, 2002 is warranted for a 40 percent rating 
of the veteran's left knee disability with degenerative joint 
disease.  Specifically, the Board finds that, resolving all 
doubt in the veteran's favor, the record reflects that 
entitlement to a 40 percent rating for the veteran's left 
knee arose on or prior to August 27, 2002.

First, the medical record reflects the veteran's level of 
disability has been essentially the same from August 2002 to 
August 2003.  The Board notes that, in fact, the veteran was 
noted to have had a greater loss of leg extension on October 
2002 VA examination than August 2003 examination.  Thus, 
resolving doubt in the veteran's favor, the Board finds that, 
to the extent that the veteran is entitled to a 40 percent 
disability rating for his left knee, such entitlement arose 
the date of the veteran's increased rating claim.

Second, the Board finds that, resolving doubt in the 
veteran's favor, and considering all additional functional 
loss due to weakness and excess fatigability to the extent 
that those factors are not contemplated in the relevant 
rating criteria, the veteran's left knee has been shown to 
approximate limitation of extension to 30 degrees.  The 
veteran's knee has been noted to have extension to 15 
degrees, which, alone, would warrant a 20 percent rating 
under DC 5261.  However, the Board notes that considerable 
additional loss of function has been noted in the medical 
record due to weakness of the left knee.  On October 2002 VA 
examination, with 14 pounds on his feet, the veteran could 
straighten the left knee only eight times and straighten the 
right knee 50 times and go on indefinitely.  In March 2003, 
the veteran was noted to have walked with a visibly antalgic 
gait, and, when two-pound weights were attached to his 
ankles, he was able to do only 20 repetitions with visible 
discomfort and reported difficulty after only 12 on the left 
side.  In August 2003, the left knee was noted to be weak 
against moderate resistance, with breakaway, when continued 
force was applied to the knee, and the veteran was noted only 
to be able to squat half of a full squat and to complain of 
pain at that point.

Thus, resolving doubt in the veteran's favor, and considering 
additional weakness and excess fatigability not contemplated 
in the rating criteria, the Board finds that the veteran's 
left knee disability approximates limitation of extension to 
30 degrees.  Accordingly, as the record reflects that the 
veteran's level of disability has been essentially the same 
from the date of his claim on August 27, 2002, an effective 
date of August 27, 2002 for the grant of a 40 percent 
evaluation for a left knee disability with degenerative joint 
disease is warranted.


ORDER

Entitlement to an effect date of August 27, 2002, for the 
assignment of a 40 percent evaluation for a left knee 
disability with degenerative joint disease is granted, 
subject to the law and regulations governing the award of 
monetary benefits.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


